Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 12/17/2020, claims 1-41 are cancelled and claims 42-66 are newly added.
Claims 42-66 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a continuation of application 16/325966, now US 10,961,223, filed on 2/15/2019, which is a National Stage Application of PCT/GB2017/052401, filed on 8/15/2017.  The instant application claims foreign priority to GB 1613946.1, filed on 8/15/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the parent application on 2/15/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/17/2020 and 6/1/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.


Claim Objection
Claims 48 and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a): IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 42-47, 50-60 and 64-66 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
 
The rejected claims are directed to a compound, or kit comprising said compound or a method of using said compound, where said compound comprises a “zinc chelating moiety” with the only structural requirement, for said moiety, being that at least one heterocyclic ring be present. The genus term "zinc chelating moiety" is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. (MPEP § 2163).  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional 
With respect to the scope of the claims, claim 42 and its’ dependents are directed to a compound comprising a “zinc chelating moiety” that must include at least one heterocycle. The full scope includes any heterocycle containing moiety that is capable of fulfilling the function of chelating zinc.
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. There is disclosure of a long list of art recognized amino-polycarboxylate zinc chelators on pp. 8-9, however these chelators do not contain a heterocycle. With respect to zinc chelating moieties that do contain a heterocycle, there is description of a sub-genus of nitrogen containing heterocyclic compounds on pp. 11, 16 (item 15), 17-18(item 21), 31 and 43 (Scheme 4). In addition, there are detailed procedures for preparing species within the subgenus shown in Scheme 4 on pp. 44-176. 
Reduction to Practice:  The compounds reduced to practice in the instant specification are described in detail on pp. 44-176 and include numerous compounds within the sub-genus of those moieties shown in Scheme 4, but do not provide detail commensurate in scope with making any “zinc chelating moiety” that has a heterocycle.
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is high.  Additionally, as shown by Akrivos et al. (Coord. Chem. Rev., 2001, PTO-892) there exist zinc chelating moieties that contain heterocycles, outside the scope of what is described in the specification. Akrivos et al. discloses the following zinc chelators: (p. 199)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of “zinc chelating moieties” or relate the functional language to a structure sufficient to describe said moieties.  Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. Applicant is invited to consider amending claim 42 to limit the scope of “Q” to the structures shown in Scheme 4, in order to overcome this rejection.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 50-60 are rejected under 35 U.S.C. 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method of treating and/or preventing a bacterial infection by administering any one of the compounds of claim 42, or a pharmaceutical composition comprising said compound(s).  The full scope of the instant claims covers the entire definition of treating and preventing.	Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the concepts of prevention and bacterial infection being prevented.  There is no narrowing of the phrase “bacterial infection” in the claims, hence, the instant method covers preventing any bacterial infection. The instant specification does not define the term “preventing”, hence, the term “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary eliminates, any bacterial infection. 
Amount of guidance/Existence of working examples:  
With respect to the guidance in the instant specification regarding preventing any bacterial infection, the instant working examples demonstrate effectiveness for a selection of compounds at treating a selection of bacterial infections. However, there is insufficient support for the claimed compounds eliminating any bacterial infection.
	Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of the claimed compounds/compositions to both healthy individuals and individuals having a representative number of bacterial infections, to determine if the claimed compositions can be used in the fully claimed scope to prevent such infections.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided and the guidance in the working examples, Applicant is invited to consider amending the claims to remove recitations directed to prevention, to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Khouly et al. (Chem. Eur. J., 2012, PTO-892).
El-Khouly discloses the following compound: (p. 13845)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

Claims 42-44, 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (Chem. Comm., 1997, PTO-892).
Takeuchi discloses the following zinc chelating compound: (p. 1731)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.

Claims 42-44, 46, 47, 49-53, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 105669750A, 6-2016, PTO-892).
Wang discloses a zinc chelating compound, a pharmaceutical composition comprising said compound and other drugs effective against carbapenem-resistant Enterobacteriaceae and a method of treating a gram-negative bacterial infection by 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Accordingly, the instant claims are anticipated by the cited prior art.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	/DALE R MILLER/           Primary Examiner, Art Unit 1623